Exhibit 10.2

THE WALT DISNEY COMPANY

Performance-Based

Stock Unit Award

(Section 162(m) Vesting Requirement)

AWARD AGREEMENT, dated as of <DATED> between The Walt Disney Company, a Delaware
corporation (“Disney”), and              (the “Participant”). This Award is
granted on <GRANT DATE> (the “Date of Grant”) by the Compensation Committee of
the Disney Board of Directors (the “Committee”) pursuant to the terms of the
Amended and Restated 2002 Executive Performance Plan (the “Plan”), and pursuant
to the terms of the 2011 Stock Incentive Plan (the “Stock Plan”). The applicable
terms of the Plan and the Stock Plan are incorporated herein by reference,
including the definitions of terms contained therein.

Section 1. Stock Unit Award. Disney hereby grants to the Participant, on the
terms and conditions set forth herein, an Award of <#STOCK UNITS>“Stock Units.”
The Stock Units are notional units of measurement denominated in Shares of
Disney (i.e. one Stock Unit is equivalent in value to one Share, subject to the
terms hereof). The Stock Units represent an unfunded, unsecured obligation of
Disney. The Stock Units granted by this Award are grouped into subdivisions
referred to herein as “Tranches,” and each Tranche constitutes one quarter
(25%) of the Award. Subject to the terms, conditions and Section 162(m)
performance-based vesting requirements set forth herein, one Tranche will vest
on each of the first, second, third and fourth anniversary dates, respectively,
of the Date of Grant (any such anniversary date being a “Scheduled Vesting
Date”).

Section 2. Vesting Requirements. The vesting of this Award (other than pursuant
to accelerated vesting in certain circumstances as provided in Section 3 below
or vesting pursuant to Section 6 below) shall be subject to the satisfaction of
the conditions set forth in subsections A and B of this Section 2:

A. Section 162(m) Vesting Requirement. This Award is subject to performance
vesting requirements under this Section 2.A, with respect to all Tranches, based
upon the achievement of the Performance Targets applicable to the Performance
Periods which are set forth below, subject to certification of achievement of
such Performance Targets by the Committee pursuant to Section 4.8 of the Plan.
The respective Performance Targets (together with the Business Criteria with
respect to such Performance Targets) shall be established by the Committee for
each Tranche by no later than 90 days following the beginning of the Performance
Period applicable to such Tranche. If the Performance Target for a Tranche is
not satisfied, all of the Stock Units comprising such Tranche shall be
immediately forfeited. For each of the Tranches of Stock Units granted hereunder
the Performance Period shall be the last fiscal year (or a portion thereof) of
Disney ending prior to the Scheduled Vesting Date of such Tranche.

 

1



--------------------------------------------------------------------------------

B. Service Vesting Requirement. In addition to the performance vesting
requirements of subsection A of this Section 2, the right of the Participant to
receive payment of any Tranche of this Award shall become vested only if he or
she remains continuously employed by Disney or an Affiliate thereof from the
date hereof until the Scheduled Vesting Date of such Tranche; provided, however,
that, nothing set forth herein shall be deemed to modify, qualify, or otherwise
derogate from, the requirement of Section 4.8 of the Plan that the Committee
certify in writing (which writing may be the approved minutes of the Committee)
that the applicable Performance Targets of Section 2.A above have been satisfied
prior to the payment of any amount to the Participant under this Award.

If the service vesting requirements of this Section 2.B are not satisfied for
any Tranche or Tranches, the applicable number of Stock Units shall be
immediately forfeited and the Participant’s rights with respect thereto shall
cease.

All Stock Units for which all of the requirements of this Section 2 have been
satisfied shall become vested and shall thereafter be payable in accordance with
Section 5 hereof.

Section 3. Accelerated Vesting. Notwithstanding the terms and conditions of
Section 2 hereof, upon the Participant’s death or disability (within the meaning
of Section 409A of the Internal Revenue Code), or upon the occurrence of a
Triggering Event within the 12-month period following a Change in Control in
accordance with Section 11 of the Stock Plan as in effect as of the date of the
Triggering Event (provided, in each case, that the Participant is employed by
Disney (or an Affiliate) at the time of such death, disability or occurrence of
a Triggering Event), this Award shall become fully vested and shall be payable
in accordance with Section 5 hereof to the extent that it has not previously
been forfeited.

Section 4. Dividend Equivalents. Any dividends paid in cash on Shares of Disney
will be credited to the Participant as additional Stock Units as if the Stock
Units previously held by the Participant were outstanding Shares, as follows:
such credit shall be made in whole and/or fractional Stock Units and shall be
based on the fair market value (as defined in the Stock Plan) of the Shares on
the date of payment of such dividend. All such additional Stock Units shall be
subject to the same vesting requirements applicable to the Stock Units in
respect of which they were credited and shall be payable in accordance with
Section 5 hereof.

Section 5. Payment of Award. Payment of vested Stock Units shall be made within
30 days following the later of:

 

  (i) the date as of which all of the applicable vesting requirements under
Section 2 hereof shall have been satisfied for the applicable Tranche, or

 

2



--------------------------------------------------------------------------------

  (ii) the date of certification of achievement of the applicable Performance
Targets by the Committee for the applicable Tranche, as required under
Section 2.A hereof,

or within 30 days following acceleration of vesting under Section 3 hereof, if
applicable but in no event later than the later of (x) December 31 of the year
in which the Scheduled Vesting Date occurs and (y) two and one-half months after
the Scheduled Vesting Date occurs. The Stock Units shall be paid in cash or in
Shares (or some combination thereof), as determined by the Committee in its
discretion at the time of payment, and in either case shall be paid to the
Participant after deduction of applicable minimum statutory withholding taxes.

Section 6. Extended Vesting based on Age and Service Years.

(a) In the event that Participant’s employment with Disney or an Affiliate
thereof terminates for any reason other than death, disability or “cause” (as
further provided in the Stock Plan) at a time when (i) the Participant has
attained the age of sixty and has completed at least ten consecutive Service
Years (as hereinafter defined) and (ii) at least one year has passed since the
Date of Grant of this Award, then the remaining then unvested Tranches of this
Award shall vest in accordance with the terms and provisions hereof in the same
manner as if Participant’s employment had continued through the Scheduled
Vesting Date, provided that all of the conditions to such vesting (other than
the condition set forth in Section 2.B hereof), including without limitation the
condition set forth in Section 2.A hereof, have been met; provided, however,
that to the extent that the vesting of any Stock Units under this Award is
subject to the achievement of performance condition(s) pursuant to Section 2.A
hereof (which conditions were imposed under Disney’s compensation practices and
policies because the Participant was at the time of grant of this Award an
executive officer of Disney who could have been a “covered employee” within the
meaning of Section 162(m) at the time payment of this Award was expected to be
made), and such performance condition(s) relate, in whole or in part, to any
performance period continuing after the end of Disney’s fiscal year in which the
termination of Participant’s employment with Disney or an Affiliate thereof
occurs, then such performance condition(s) set forth in Section 2.A hereof shall
be waived with respect to any such vesting of Stock Units hereunder (and any
similar performance conditions set forth in Section 2.A of any other Award of
Stock Units granted to the Participant after January 1, 2010 shall also be
waived), provided that this proviso shall not be applicable if and to the
extent, in the reasonable opinion of tax counsel to Disney, the presence thereof
would cause any Stock Units intended to be qualified as other performance based
compensation within the meaning of Section 162(m) of the Internal Revenue Code
to fail to be so qualified at any time prior to the termination of the
Participant’s employment with Disney or any Affiliate thereof. For purposes of
the foregoing, “Service Year” shall mean any calendar year during which the
Participant was continuously employed by Disney or an Affiliate thereof for the
entire calendar year. In determining the total number of consecutive Service
Years that the Participant has been so employed, the Company shall apply such
rules regarding the bridging of service as the Committee may adopt from time to
time.

(b) Notwithstanding any other term or provision hereof, if at the time of
termination of employment (other than upon the scheduled expiration date of an
employment agreement) Participant is employed pursuant to an employment

 

3



--------------------------------------------------------------------------------

agreement with Disney or an Affiliate which provides under certain circumstances
for the continued vesting of any Stock Units subject to this Award in the event
of the termination of such employment agreement prior to its scheduled
expiration date (a “Contractual Extension Provision”), then, except as otherwise
provided in such employment agreement, (i) this Section 6 shall be interpreted
and applied in all respects as if Participant had remained continuously employed
by Disney or an Affiliate thereof from the Date of Grant of this Award through
the scheduled expiration date of such employment agreement and (ii) the date of
termination of Participant’s employment for all purposes under this Section 6
shall be deemed to be the scheduled expiration date of such employment
agreement.

Section 7. Restrictions on Transfer. Neither this Stock Unit Award nor any Stock
Units covered hereby may be sold, assigned, transferred, encumbered,
hypothecated or pledged by the Participant, other than to Disney as a result of
forfeiture of the units as provided herein and as provided in Section 6 of the
Plan. The Stock Units constitute Restricted Units as defined in Section 2.2 of
the Plan.

Section 8. No Voting Rights. The Stock Units granted pursuant to this Award,
whether or not vested, will not confer any voting rights upon the Participant,
unless and until the Award is paid in Shares.

Section 9. Award Subject to Plans, Etc. This Stock Unit Award is subject to the
terms of the Plan and the Stock Plan, the terms and provisions of which are
hereby incorporated by reference. In the event of a conflict or ambiguity
between any term or provision contained herein and a term or provision of the
Plan or the Stock Plan, the Plan or the Stock Plan (as applicable) will govern
and prevail.

Section 10. Changes in Capitalization. The Stock Units under this Award shall be
subject to the provisions of the Stock Plan relating to adjustments for changes
in corporate capitalization.

Section 11. Effect of Employment Agreement. If the Participant is employed
pursuant to an employment agreement with Disney, any provisions thereof relating
to the effect of a termination of the Participant’s employment upon his or her
rights with respect to this Award, including, without limitation, any provisions
regarding acceleration of vesting and/or payment of this Award in the event of
termination of employment, shall be fully applicable and supersede any
provisions hereof with respect to the same subject matter.

Section 12. No Right of Employment. Nothing in this Award Agreement shall confer
upon the Participant any right to continue as an employee of Disney or an
Affiliate nor interfere in any way with the right of Disney or an Affiliate to
terminate the Participant’s employment at any time or to change the terms and
conditions of such employment.

Section 13. Data Privacy. The Participant expressly authorizes and consents to
the collection, possession, use, retention and transfer of personal data of the
Participant, whether in electronic or other form, by and among Disney, its
Affiliates, third-party administrator(s) and other possible recipients, in each
case for the exclusive purpose of

 

4



--------------------------------------------------------------------------------

implementing, administering, facilitating and/or managing the Participant’s
Awards under, and participation in, the Plan and Stock Plan. Such personal data
may include, without limitation, the Participant’s name, home address and
telephone number, date of birth, Social Security Number, social insurance number
or other identification number, salary, nationality, job title and other
job-related information, tax information, the number of Disney shares held or
sold by the Participant, and the details of all Awards (including any
information contained in this Award and all Award-related materials) granted to
the Participant, whether exercised, unexercised, vested, unvested, cancelled or
outstanding (“Data”). The Participant acknowledges, understands and agrees that
Data will be transferred to Merrill Lynch, which is assisting Disney with the
implementation, administration and management of the Plan and Stock Plan, and/or
to such other third-party plan administrator(s) and/or recipients as may be
selected by Disney in the future. The Participant understands that one or more
of the administrators or recipients of Data may be located in countries other
than the country of Participant’s current residence, and that such other
countries may have data privacy laws and protections different from, and less
protective than, the laws and protections of the country of Participant’s
current residence, the Member States of the European Union or any other country
to which the Participant may be at any time relocated.

Section 14. Governing Law. This Award Agreement shall be construed and enforced
in accordance with the laws of the State of Delaware, without giving effect to
the choice of law principles thereof.

 

THE WALT DISNEY COMPANY

By:

 

 

 

Name:

 

Title:

PARTICIPANT

 

 

 

5